Citation Nr: 0016787	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and therapist

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had honorable service from June 1960 to April 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.  

Entitlement to service connection for an acquired psychiatric 
disorder (not including PTSD) was denied by the Board in July 
1988. That Board decision represents the last final decision 
on that issue. 38 U.S.C.A. § 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996).

The RO had denied the appellant's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence of service connection for an 
acquired psychiatric disorder.

The issue of service connection for PTSD, was first raised in 
a December 1996 hearing at the RO.  It was not previously 
considered by the RO, or in the Board's final determination. 
As such it is a separate claim, and will be considered on the 
merits by the Board. As the RO has considered this matter on 
the merits, the Board may proceed without prejudice to the 
appellant.

A video hearing was held in March 2000, before the Board 
Member rendering this decision, sitting in Washington, DC, 
and the appellant and his representative sitting in St. 
Petersburg, Florida.  The Board member has been designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102(b) (West 1991 & Supp. 1999).  A transcript of the 
hearing testimony is on file.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The Board denied entitlement to service connection for a 
psychiatric disorder, other than for PTSD, by decision dated 
in July 1988.  The veteran was notified of that action.  The 
Board's July 1988 decision represents the last final 
disallowance of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, on any basis.

3.  The evidence received subsequent to July 1988, with 
regard to the veteran's claim for service connection for an 
acquired psychiatric disorder, other than for PTSD, is 
cumulative or redundant. 

4.  The competent evidence of record does not indicate nor 
does the veteran claim to have engaged in combat.  There are 
no combat awards or commendations of record.

5.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of an acquired 
neuropsychiatric disability of any kind, including PTSD.

6.  The veteran has failed to submit any verifiable stressor 
information.

7.  A current diagnosis of PTSD is of record.  Several other 
psychiatric disorders are also demonstrated in the evidence 
of record.


CONCLUSIONS OF LAW

1.  The Board's July 1988 decision, wherein service 
connection for an acquired psychiatric disorder, other than 
PTSD was denied, is final; new and material evidence not 
having been submitted, the claim for service connection is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 
1999); 38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

2.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD.

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In addition, see Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), wherein the Court held that a three-step analysis is 
necessary, in that it must first be determined if there is 
new and material evidence to reopen a claim; if there is such 
evidence, the claim is reopened and the Board must then 
determine if the claim is well grounded, based upon all the 
evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection for a psychiatric 
disorder was denied in a Board decision dated in March 1984.  
In December 1986, and July 1988, the Board denied two 
attempts to reopen the claim as no new and material evidence 
had been submitted.  The evidence of record before the Board, 
in July 1988, included the appellant's service medical 
records; a voluminous medical history of mental disorders 
including schizophrenia which preexisted service; numerous 
hospitalizations and private treatment reports for mental 
illness.  The Board determination in July 1988 was the last 
final determination. 38 U.S.C.A. § 7104.  

Thereafter, the veteran continued to attempt to reopen this 
claim. However, the RO had consistently denied his attempts 
on the basis that he has failed to submit new and material 
evidence to reopen the claim for service connection for an 
acquired psychiatric disorder.

The evidence submitted by the appellant since the July 1988 
final Board decision consists, in essence of additional 
medical treatment records; hospitalization reports; and 
several medical opinions as to the extent of his medical 
disabilities.  

One letter dated in September 1992, from H. Ira Conley, 
Ph.D., noted, historically, that the veteran was diagnosed 
with a psychiatric disorder before service, and underwent 
several years of treatment prior to service.  Apparently, 
during service, he did not receive any treatment or 
medication for his psychiatric disorder.  Post service, he 
has received psychiatric care and several hospitalizations 
constantly since discharge.  Dr. Conley noted that the 
veteran was drafted, and perhaps should not have been 
inducted, "however, it is reasonable to believe the problems 
were seriously exacerbated by three years during which 
treatment was disrupted."

In addition, the evidence contains transcripts of an RO 
hearing in December 1996; and a Video Board hearing in March 
2000.  These contain diagnoses and testimony relating to an 
acquired psychiatric disorder, described as PTSD.  As PTSD 
was not previously claimed by the veteran, or considered by 
the Board, it is being separately considered on the merits 
following this section.  

The Board, finds Dr. Conley's September 1992 letter to be new 
evidence, but does not find it to be material to the issue at 
hand.  The letter contains several errors which should be 
addressed prior to its consideration.  First, the veteran was 
not drafted, in fact he enlisted.  While the Board agrees 
with Dr. Conley, that he perhaps should not have been 
inducted based on his medical history; the veteran certified 
in his enlistment medical history that he was in good health.  
The veteran made no reference to any psychiatric disorders.  
Second, Dr. Conley's brief history of the veteran's service, 
and report of anxiety and depression in service is not of 
record, or disagrees with the evidence of file. 

The Board has not found particularly probative Dr. Conley's 
statement that, it was reasonable to believe the veteran's 
condition was seriously exacerbated by three years during 
which treatment was disrupted.  This is so because service 
connection may not be predicated on a resort to speculation 
or remote possibility. 38 C.F.R. § 3.102 ; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical personnel 
could have effectively intubated the veteran; such evidence 
held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative).  In any 
event, Dr. Conley's letter is refuted by the record which is 
silent for complaints, or treatment for any psychiatric 
disorder during service, or for 4 years post service; and 
noted in the previous Board decision finding the preexisting 
psychiatric disability was not aggravated, or increased in 
severity during service.  

Thus, while some of this evidence is "new" in the sense that 
it had not previously been associated with the veteran's 
claims folder, it is not material to the issue at hand in 
this case.  The appellant's testimony essentially reiterates 
contentions which were considered in the previous denial and 
the additional medical evidence provides no basis to relate 
the presence of any current acquired psychiatric pathology to 
service or any incident therein.  

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current acquired 
psychiatric pathology, other than PTSD,  and the appellant's 
period of active duty, the claim for entitlement to service 
connection for an acquired psychiatric disorder, other than 
PTSD, is not reopened.


II.  Service connection for PTSD.

Initially, the Board finds that the veteran's claim as to 
this issue is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he has 
presented a claim that is plausible.  All evidentiary 
assertions are deemed credible for this determination.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999; 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires a medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); credible supporting evidence that the claimed in-
service stressor actually occurred; and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Samuels v. 
West, 11 Vet. App. 433, 435 (1998).  It is noted that the 
recently revised, 38 C.F.R. § 3.304(f) (1999), (effective 
March 7, 1997)), still requires the three essential elements 
set forth above, but with less formal evidentiary 
requirements.  Thus, the Board may continue with 
consideration in this case without prejudice to the veteran.

With respect to the first element under the old criteria, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen, 10 Vet. App. at 139.  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, under the old 
regulation, service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
was accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Under the new regulation, it is 
required that the evidence establishes that the veteran 
engaged in combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The record also suggests that the veteran is currently 
receiving Social Security Administration (SSA) benefits, but 
the entire SSA records are not associated with the claims 
file.  Generally, where there has been a determination that 
the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  In situations 
where it is not indicated how particular records might be 
useful, however, there is no need to obtain the records.  See 
Holoway v. Brown, 4 Vet.App. 454 (1993).  The record 
indicates that the veteran has been diagnosed with a 
longstanding history of mental disorders, including manic 
depression; schizophrenia; schizoid personality; phobias; 
anxiety; obsessive personality disorder; schizoaffective 
disorder; alcohol dependence, in remission; avoidance 
personality disorder; dependent personality disorder; chronic 
nervous disorder; etc.  None of these psychiatric disorders 
were attributed to, or diagnosed as PTSD.   The record 
indicates that he has been in receipt of SSA benefits since 
June 1975 for chronic, undifferentiated schizophrenia.  To 
the extent his acquired psychiatric disorder, including 
schizophrenia has been denied by three final Board decisions, 
those records would not shed light on the etiology of the 
disorder at issue.  As such, there is no need to attempt to 
obtain those records.

The service personnel records indicate that the veteran 
served in Germany during peacetime, and was never engaged in 
combat.  His commendations include the Sharpshooters Badge 
(Rifle); Marksman Badge (M-14); and, Drivers Badge.  None of 
which are combat awards.  He served as an ambulance driver, 
and medical specialist,  As part of his service, he claims to 
have had to deliver babies in his ambulance; transported 
dead, dying and wounded persons, either due to combat, or 
other injuries. 

The veteran's service medical records are entirely negative 
for any complaints or treatment for any neuropsychiatric 
disorder, including PTSD, injuries, or traumas.  

The separation examination is also negative for any 
psychiatric disabilities. psychiatric complaints, diagnoses, 
or treatments.  

In a hearing before the RO in December 1996, the veteran, in 
essence, testified that he was traumatized by his duty in 
service with a medical ambulance company, and as a result 
suffered from PTSD. 

The appellant's therapist, Harold I. Conley, Ph.D., 
testified, in essence, that he diagnosed the appellant with 
PTSD.  As a clinical social worker, he had treated the 
veteran for about 6 years.  He believed that the veteran was 
not adequately trained for the work he did in service.  This 
he described as delivery of babies, treating various 
injuries, and, "dealings with DOA's."  He believed the 
veteran's stress was, "equal to any combat zone."  While 
the appellant never was in combat, he saw the results of it.  
The therapist further testified that, "and some of the 
hallucinations and things I have been aware of during the 
time I have seen .. [appellant] .. would be consistent with 
PTSD as well as, the one I have currently given him, he has 
them all."  The appellant currently had a primary diagnosis 
of schizophrenia, and a secondary diagnosis of PTSD.

The hearing officer asked Dr. Conley to explain his 
diagnosis.  He essentially related the experiences as an 
ambulance driver in Germany to a stressor similar to being in 
combat.  No specific stressor or incidents were noted by the 
therapist.  

In a VA examination in February 1997, the veteran denied a 
history of alcohol abuse, or mental illness.  He had never 
been married, had no children, and lived with his sister.  He 
watched TV most of the time, and read the newspaper.  He had 
no friends, and no hobbies.  He was unemployed but could not 
remember for how long.  He quit drinking in 1974, and denied 
any abuse of drugs.  He had been on ambulance duty in Germany 
during service, and never served in combat.  However, he 
reported seeing lots of death, and dying.  He also reported 
having had to deliver a baby on the side of a road.  He 
further recalled a soldier hitting an ammunition truck and 
dying.  He had to take care of the body afterwards.  While 
claiming these incidents as stressors, he failed to relate to 
the examiner how they currently affected him.  He reported 
that the PTSD diagnosis was given him by Dr. Conley.  

The examiner noted at least ten hospital admissions for 
mental disorders.  There was no history of attempted suicide.  
He admitted to auditory hallucinations which have subsided in 
the last few months.  When he did hear voices they were 
benign, such as, "what a beautiful day."  He denied visual 
hallucinations, but felt people were watching him and talking 
about him.  He was medicated with Zoloft, Buspar and 
Trilafon.  

The veteran's mood was normal, and affect was somewhat 
blunted.  He had ideas of reference, delusions of 
persecution, but denied being suicidal or homicidal.  The 
diagnosis was psychosis, most likely paranoid schizophrenia.  
The examiner opined that the appellant did not meet the 
criteria for PTSD.  He had worked in peacetime as a medic in 
a hospital witnessing few casualties, but other than that, 
there has been, no evidence of any major problems.  His 
current GAF based on schizophrenia was 50.

By rating decision in June 1997, service connection for PTSD 
was denied.  The RO noted the veteran's long history of 
mental disorders in its denial.  It also noted Dr. Conley's 
testimony, and diagnosis of PTSD, but noted no criteria 
sufficient to meet the criteria of DSM IV was shown to 
support the diagnosis.

A statement dated in July 1997 was received from Dr. Conley, 
who noted the veteran's diagnoses of depression and psychotic 
behavior, and schizophrenia.  He added that his diagnosis was 
PTSD and major depression.  

In February 1998 two letters were received by the RO.  The 
first was from Dr. Conley which repeated unconfirmed and 
nonspecific incidences related to him by the veteran.  He 
noted that his diagnosis was PTSD, chronic, in accordance 
with DSM-IV criteria. 

The second letter was from William Corwin, M.D., with a copy 
to Dr. Conley.  Dr. Corwin, noted that he obtained a history 
from the veteran during his examination.   The veteran noted 
that after returning from the service he suffered from 
insomnia, nightmares, recurring and racing thoughts, and 
being fearful of people, in general.  He could not hold a job 
for any length of time.  He reported receiving SSA benefits 
since 1974 on the basis of his mental illness.  He also 
applied for VA benefits on the basis of his emotional 
problems and stress associated with his military service.  
The veteran denied the use of alcohol, drugs, or tobacco.  He 
reported serving a tour of duty in Germany mainly doing 
ambulance duty.  He reported suffering from a nervous 
problem, and being scared and on edge all the time in 
service.  He handled soldiers who were dead on arrival, 
coming from combat areas.  He was in Berlin during the 
crisis, and underwent stress picking up injured people.  He 
did not know from moment to moment if combat was going to 
occur.  He was not hospitalized in service stating that he 
couldn't get any help.  After discharge his condition became 
worse, and he experienced nightmares about soldiers who were 
dead.  

Other symptoms included difficulty sleeping; waking up at 
night; nightmares; indigestion; constipation; headaches; 
dizziness; startle reaction; depression; memory impairment; 
confusion; isolation; audio hallucinations, etc.  

Dr. Corwin noted that information he received from Dr. Conley 
indicated that the veteran had been diagnosed on several 
occasions with a variety of psychiatric problems, including; 
major depression; schizoaffective disorder; bipolar disorder; 
schizophrenia; and, PTSD.  Dr. Corwin opined that the veteran 
's current symptoms included a schizophrenic type of 
condition as well as PTSD.  Both appeared to be related to 
his military service.  He considered the veteran to be 
permanently disabled.

A letter from the United States Armed Services Center for 
Research of Unit Records (USASCRUR), was received in June 
1999.  It contained an extract of the Army regulation 
describing the veteran's duties as a medical specialist.  It 
also verified his unit being in Germany.  However, no records 
for the unit during 1961 to 1963 were apparently maintained 
in the archives to verify any daily personnel actions that 
may have occurred during this period.

In a video conference hearing in March 2000, the service 
representative noted Dr. Conley's description of the veteran 
as, " a compassionate and caring person with entirely too 
much personal responsibility for life lost while the wounded 
were in his care."  He further noted a diagnosis of PTSD.   

The veteran testified, in essence, to being treated at the VA 
in weekly group therapy sessions.  He also saw a psychiatrist 
every 4 to 6 weeks for a medication review.  He has received 
treatment at the VA for about 3 years.  He testified that his 
mental disorder occurred due to the stress he endured in 
service, described as a lot of dispensary work.  This 
involved accident victims; DOAs; helping deliver babies.  He 
sometimes had to pull over to the side of the road and 
deliver babies.  He also did morgue runs to the hospital to 
pick up accident victims.  They would do autopsies, and he 
would pick up the bodies and take them for burial.  He picked 
up numerous personnel in the hospital that had passed away 
and took them to the morgue.  He also was in Berlin during 
the crisis, and saw a lot of injuries.  He did not know from 
one minute to the next whether he would end up in a body bag.  
He had flashbacks to that period.  He avoided people since 
service, and had survivor's guilt.  He had been receiving 
social security benefits since the early 1970s, and had not 
worked or tried to find a job since then.  When asked, the 
veteran stated that he remembered that a Dr. Abraham Tolbert 
first diagnosed him with PTSD in Pontiac Michigan.  (The 
Board notes that records of treatment in the early 1960s from 
a Dr. Abraham Tauber have been requested several times but 
the records are noted to have been destroyed.  It is further 
noted that the record shows Dr. Conley was the first to 
diagnose PTSD in 1996).  

Dr. Conley testified, in essence, that he treated the veteran 
since 1994, and diagnosed him on Axis II with a dependent 
personality disorder.  

The medical records contain substantial medical treatment; 
therapy; and, hospitalization records which reveal that the 
veteran has had a long history of treatment and 
hospitalizations for mental disorders including; 
schizophrenia; schizoid personality with many symptom 
formations and phobias; anxiety, etc., which go back at least 
to 1953, or 7 years before he entered active service.  

The record also contains an August 1991 clinical psychologist 
report from Rodney A. Poetter, Ph.D., which reveals a 
significant history of psychopathology in his family. He 
noted that the veteran's father, mother and maternal 
grandfather were apparently alcoholics; his paternal 
grandmother, aunt, and his sister suffered from or were 
diagnosed with schizophrenia; his maternal grandmother 
committed suicide with a gun; and, the veteran reportedly 
contemplating an overdose of aspirin at about age six.  His 
recorded mental health records begin at age 16.  The examiner 
diagnosed schizoaffective disorder; alcohol dependence, in 
remission; and avoidance personality disorder.

The file also contains an additional July 1992 statement, and 
letters dated in August, and September 1992, from Dr. Conley.  
These also noted treatment for psychological problems 
beginning in childhood, as early as 1953.  He also noted that 
the veteran, while treated for 7 years prior to service was 
not treated during service for any mental disorders.  The 
diagnoses are shown as schizoaffective disorder; and, 
dependent personality disorder.  

The Board notes the lack of any indication or symptomatology 
relating directly to PTSD in the record prior to Dr. Conley's 
December 1996 hearing testimony, including in any of his 
earlier correspondence.

It is further significant, that none of the VA, private, or 
other medical records contain a diagnosis of PTSD.  An 
exception is in an April 1998 general notation to a VA 
medical record, in which a patient coordinator noted the 
veteran reported a recent diagnosis of PTSD by a private 
practitioner.  She then entered this in the record after 
schizoaffective disorder; as PTSD (mild).

While the record contains some indications suggesting that 
the veteran meets the minimum requirements for a diagnosis of 
PTSD, the veteran's stressors have not been verified.  

The Board is not required to accept the veteran's 
uncorroborated account of his claimed stressor(s) as a basis 
for substantiating his claim, notwithstanding health 
professionals who accept as truthful the veteran's reported 
service medical history for purposes of treatment and 
diagnosis. See Cohen, 10 Vet. App. At 142 (an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor). See also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 406 
(1991).

While the veteran has been diagnosed with PTSD, there is no 
competent evidence that he engaged in combat, or that any 
reported stressors actually occurred.  The service records do 
not indicate the receipt of any combat citations, wounds, 
injuries, or traumas. The veteran's awards are a 
Sharpshooters Badge (Rifle); Marksman Badge (M-154); and a 
Drivers Badge.  None of which are combat awards.  He served 
as an ambulance driver, and medical specialist.  His claim of 
stressors are described as having to deliver babies in his 
ambulance; transported dead, dying and wounded persons, 
either due to combat, or accidents to the hospital; moving 
bodies to and from the morgue.  No evidence has otherwise 
been presented to support the occurrence of any inservice 
stressors.  The evidence does not establish PTSD in service, 
or, in the separation examination. 

Finally, medical evidence does not link the veteran's PTSD, 
if any, with any incident of service, and credible supporting 
evidence that any claimed inservice stressors occurred is not 
present.  The evidence of record does not support a finding 
of any acquired psychiatric disorder occurring in service, 
nor does the evidence show a nexus between any current 
psychiatric disorder and service or disease or injury 
incurred in service. As such, the veteran has not met one of 
the essential elements in establishing a claim of service 
connection for PTSD. 38 C.F.R. § 3.304(f). 

Pursuant to 38 U.S.C.A. § 5107(b), where, after review of all 
the evidence, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
In this case, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's claimed PTSD was incurred in service. Clearly, 
the preponderance of the evidence is against the claim. Thus, 
the Board concludes that the veteran's claim for service 
connection for PTSD must be denied.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, and the benefits 
sought with regard to that claim remain denied.

Entitlement to service connection for PTSD is denied.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

